Citation Nr: 1606697	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and agoraphobia.

3. Entitlement to service connection for a right eye disability.

4. Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the Board at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in October 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For the reasons discussed below, addendum opinions are required for each of the Veteran's claimed disabilities.

Bilateral Hearing Loss & Skin Disorder of the Feet

The Veteran was provided VA skin and audio examinations in April and May 2013, respectively.  Following an examination of the Veteran, the April 2013 VA examiner rendered a negative etiological opinion based solely on the fact that a skin disorder was not diagnosed during service or within one year of service discharge.  Likewise, the May 2013 VA examiner rendered a negative etiological opinion on the sole basis that the Veteran's hearing was normal at service separation.  However, the Board observes that, even if a disability was not diagnosed during service or within an applicable presumptive period, service connection may still be warranted if the medical evidence establishes that the disability was incurred during service.  The fact that a disability was not diagnosed during service or during a presumptive period may not serve as the sole basis for a negative VA opinion.  Therefore, an addendum opinion is required.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Acquired Psychiatric Disorder

The Veteran was provided a VA psychiatric examination in April 2013, at which time he was diagnosed with dysthymic disorder.  The VA examiner offered a negative etiological opinion, finding that the Veteran's self-report "clearly indicates [his psychiatric] symptoms predated his Vietnam service."  The VA examiner goes on to discuss a number of pre-service incidents which led to this conclusion.

With regards to the negative opinion expressed by the April 2013 VA examiner, the Board initially notes that the Veteran's enlistment examination is absent a notation of a psychiatric condition at service entry.  See August 1965 Report of Medical Examination.  For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

In considering whether the presumption of soundness applies in the instant case, the Board again notes the Veteran's entrance examination notes no psychiatric abnormalities upon service entrance.  However, given the April 2013 VA examination report indicating the Veteran may have suffered from a psychiatric condition prior to entering active service, an addendum opinion is necessary to determine whether there is clear and unmistakable evidence that the Veteran's current psychiatric disorder(s) both (a) preexisted active service and (b) was not aggravated by such service.  See Wagner, supra.

Right Eye Disability

Finally, the Veteran was provided a VA examination in May 2013 to address his current right eye disabilities.  The VA examiner noted that the in-service conjunctivitis had fully resolved, and found that the currently diagnosed glaucoma and cataracts are more likely age and race related.  Also, the VA examiner noted that amblyopia was noted at service entrance and occurred in childhood.  Indeed, the Veteran's August 1955 entrance examination clearly notes the Veteran's defective vision at service entry.  Therefore, the presumption of soundness does not attach with respect to amblyopia.  See 38 U.S.C.A. § 1111.

However, service connection may be warranted if the Veteran's preexisting right eye disability was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show through clear and unmistakable evidence a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096.

The May 2013 VA examiner offered no opinion or discussion as to whether the Veteran's right eye disability underwent an increase in severity during service, or, if so, whether such increase was due to the natural progress of the disease.  Upon reviewing the Veteran's service treatment records, the Board notes that the Veteran was treated during service for amblyopia and a progressive decrease in visual acuity.  See December 1966 Consultation Sheet.  Further, the Veteran's right eye visual acuity decreased from 20/70 at service entrance to 20/100 at service separation.  As this evidence suggests a possible increase in severity of the Veteran's service-connected right eye disability, an addendum opinion is required to address whether such increase is due to the natural progress of the disease.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the VA examiner that conducted the April 2013 VA skin examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current skin disorder of the feet had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must address the Veteran's assertions that his current skin disorder of the feet is due to the circumstances of his service in Vietnam.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. Return the claims file to the VA examiner that conducted the May 2013 VA audiological examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional audiological evaluation of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and audiological evaluation of the Veteran if performed, the examiner is to offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current hearing loss had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner is instructed to concede in-service acoustic trauma.  The examiner is reminded that a negative opinion may not be based solely on normal hearing during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3. Return the claims file to the VA examiner that conducted the April 2013 VA psychiatric examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is to address the following:

a. Offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran suffered from a psychiatric disorder prior to service entrance.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

b. If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting psychiatric disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

c. If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current psychiatric disorder had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must accept as credible the Veteran's account of the circumstances of his service in Vietnam.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

4. Return the claims file to the VA examiner that conducted the May 2013 VA eye examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an  additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting amblyopia underwent an increase in severity during active service?  In offering this opinion, the examiner must address service treatment records showing a progressive decrease in visual acuity.

b. If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such increase was due to the natural progression of the condition.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

5. After the development requested has been completed, Review the examination reports/addendum opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, corrective procedures must be implemented at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


